Citation Nr: 1133517	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-07 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative changes of the left knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for instability of the left knee.

3.  Entitlement to an initial disability rating in excess of 10 percent for chronic strain with low back pain.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2003 and April 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the July 2003 rating decision, the RO granted service connection for degenerative changes of the left knee with an evaluation of 10 percent, effective May 16, 2003, and service connection for chronic strain with low back pain with an evaluation of 10 percent, effective May 16, 2003.  In the April 2004 rating decision, the RO granted service connection for instability of the left knee with an evaluation of 10 percent, effective May 16, 2003.  

In a March 2005 rating decision, the RO granted an earlier effective date of January 6, 2003, for service connection for degenerative changes of the left knee and instability of the left knee.

In July 2007, the Board denied the Veteran's appeals for ratings in excess of 10 percent, each, for left knee degenerative changes, left knee instability, and chronic strain with low back pain.  The Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court).

In January 2009, the parties filed a Joint Motion for Remand, and in an Order dated in January 2009, the Court vacated and remanded the Board's July 2007 decision.

In an April 2009 decision, the Board continued the 10 percent rating for left knee instability but granted increased initial ratings of 20 percent disabling for the Veteran's chronic strain with low back pain and his left knee degenerative changes.  In a February 2010 rating decision, the RO effectuated these changes pursuant to the Board's April 2009 decision.  The Veteran again appealed this decision to the Court.  The Court issued a February 2011 decision, and in an Order dated in May 2011, the Court vacated and remanded the Board's April 2009 decision pursuant to the Court's February 2011 decision.  

The Board notes that in correspondence received by the Board in March 2009, the Veteran's attorney argued that "VA failed to develop a reasonably raised claim for a total disability based on individual unemployability rating based on individual unemployability (TDIU), and the Board failed to correct this error."  However, review of the record reveals that the issue of individual unemployability was adjudicated and denied by the RO in January 2006, and the Veteran did not appeal this denial prior to the Board's July 2007 review.  There was also no lay or medical evidence, subsequent to the January 2006 rating decision, that could be construed as a new claim for TDIU.  Consequently, the Board did not have jurisdiction over the matter when it issued its July 2007 decision.  However, the May 2009 correspondence does reflect a new claim for TDIU, and it is, accordingly, referred back to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case prior to further disposition of the claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010). 

The Veteran was last afforded a VA examination for his left knee and low back in March 2005.  When available evidence is too old for an adequate evaluation of the Veteran's current conditions, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination is unduly remote, and he has asserted in August 2007 and October 2007 letters that his left knee disability and low back disability have worsened since the last examination.  As a layperson, the Veteran is competent to provide information regarding visible or otherwise observable symptoms of disability.  Washington v. Nicholson, 21 Vet. App. 191, 195 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, VA's duty to provide a new examination may be triggered based solely on the Veteran's allegations that his conditions have worsened without additional evidence.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Because there may have been significant changes in the Veteran's conditions, the Board finds that new joints and spine examinations are needed to fully and fairly evaluate the Veteran's claims for increased initial disability ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected left knee disability.  The claims file should be reviewed by the examiner, and the examination report should note that review.  All tests and studies deemed necessary should be completed and all clinical manifestations should be reported in detail.

The examiner is requested to conduct range of motion testing on the left knee and to state whether there is additional loss of motion or function upon repetitive testing due to pain, weakness, incoordination, or fatigability.  The examiner is also requested to determine whether the Veteran's left knee instability is slight, moderate, or severe.  The examiner should additionally determine whether there is any ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected low back disability.  The claims file should be reviewed by the examiner, and the examination report should note that review.  All tests and studies deemed necessary should be completed and all clinical manifestations should be reported in detail.

The examiner is requested to conduct range of motion testing on the lumbar spine and to state whether there is additional loss of motion or function upon repetitive testing due to pain, weakness, incoordination, or fatigability.  The examiner is also requested to determine whether there is muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should additionally determine whether the Veteran has ankylosis or has experienced any incapacitating episodes during the past 12 months that required bed rest prescribed by a physician and treatment by a physician, and if so, how many incapacitating episodes he has experienced.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.
 
Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


